 

EXHIBIT 10.4

 

FIRST AMENDMENT TO THE

JAMES RIVER GROUP, INC.

2005 INCENTIVE PLAN

 

Section 4.4 and 17.2 of the James River Group Inc. 2005 Incentive Plan is hereby
deleted in its entirety and the following substituted in lieu thereof:

 

4.4 Adjustment in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of Shares, exchange of Shares, dividend in
kind, or other like change in capital structure or distribution (other than
normal cash dividends) to shareholders of the Company, or any similar corporate
event or transaction, in order to prevent dilution or enlargement of
Participants’ rights under the Plan, the Committee shall substitute or adjust,
as applicable, the number and kind of Shares that may be issued under the Plan
or under particular forms of Awards, the number and the kind of Shares subject
to outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, and other value determination applicable to
outstanding Awards.

 

The Committee shall also make appropriate adjustments in the terms of any Awards
under the Plan to reflect or related to such changes or distributions and to
modify any other terms of outstanding Awards, including modifications of
performance goals and changes in the length of Performance Periods. Any actions
of the Committee with respect to any or all of the foregoing adjustments shall
be concluding and binding on Participants under the Plan.

 

Subject to the provisions of Article 17, without affecting the number of Shares
reserved or available hereunder, the Committee shall authorize the issuance or
assumption of benefits under this Plan in connection with any merger,
consolidation, spin-off, split-up, acquisition of property or stock, or
reorganization (collectively, a “Reorganization”) upon such terms and conditions
as it may deem appropriate, subject to compliance with the ISO rules under
Section 422 of the Code and the provisions of Section 409A of the Code, where
applicable. Without limiting the foregoing, in the event of any Reorganization,
the Committee or the Board shall either cause any Award outstanding as of the
effective date of the Reorganization to be (i) cancelled in consideration of a
cash payment made to the holder of such Award; (ii) provide for an alternate
Award (whether from the Company or another entity that is a party to the
Reorganization) to be made to the holder of such cancelled Award substantially
equal in value to the fair market value of such cancelled Award; or (iii) a
combination of clauses (i) or (ii); provided, however, that nothing in this
Section 4.4 shall permit the repricing, replacing or regranting of Options or
SARs in violation of Section 17.1 or the provisions of Section 409A of the Code.

 

17.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee shall make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.4
hereof) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulation, or accounting principles in order to
prevent unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Any actions of the Committee with
respect to the foregoing adjustments shall be conclusive and binding on
Participants under the Plan.

 

 

 

 